Order modified by providing that the relator be remanded to the custody of the Superintendent of the Elmira Reformatory and, as modified, affirmed. Memorandum: It does not appear by the return in this case that there has been any legal transfer of this relator from Elmira Reformatory to the Auburn State Prison; therefore, the order is modified by remanding the relator to the custody of the Superintendent of the Elmira Reformatory. If the Commissioner of Correction finds grounds under section 293 of the Correction Law to remove relator from Elmira Reformatory to some other penal institution, he may act under the provisions of the cited section. All concur. (The order dismissed a writ of habeas corpus and remanded relator to the custody of the warden.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.